Citation Nr: 0517747	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  02-15 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

Entitlement to service connection for chronic neck and low 
back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from November 1997 to 
November 2000.

This case came to the Board of Veterans' Appeals (Board) from 
an August 2001 RO decision that, in pertinent part, denied 
service connection for chronic neck and low back pain.  The 
veteran filed a notice of disagreement with this decision in 
April 2002.  In October 2002, he timely perfected his appeal, 
following the RO's issuance of a statement of the case in 
September 2002.

In April 2004, the Board remanded this case for additional 
evidentiary development, and to ensure compliance with the 
Veterans Claims Assistance Act of 2000.


FINDINGS OF FACT

It is as likely as not that the veteran's current chronic 
neck and low back pain, diagnosed as chronic myofascial pain 
syndrome, was caused by his military service.


CONCLUSION OF LAW

Chronic neck and low back pain, diagnosed as chronic 
myofascial pain syndrome, was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folders.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence submitted by 
the veteran or on his behalf.  Rather, the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, on the claim.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within the year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

The veteran contends that service connection is warranted for 
chronic neck and low back pain.  A review of his report of 
separation, DD Form 214, revealed that he served in the Army 
from November 1997 to November 2000.  The report listed his 
inservice specialty as a petroleum supply specialist.  His 
pre-induction physical examination, performed in March 1997, 
noted that his spine was normal.  

A review of his service medical records revealed multiple 
complaints of and treatment for neck and low back pain 
throughout his military service.  X-ray examination of the 
cervical spine, dated in September 1999, revealed a normal 
cervical spine, with possible muscular spasm.  X-ay 
examination of the lumbar spine, performed in January 2000, 
was normal.  In April 2000, the veteran was seen for a 
consultation by BAMC Physical Medicine and Rehabilitation.  
The report noted the veteran's history of neck and low back 
pain for the past year.  Physical examination revealed a full 
range of motion with minimal discomfort.  The report noted 
positive trigger points at the upper right trapezious and 
right rhomboid muscles.  It also noted mild hamstring 
tightness, bilaterally.  The report concluded with a 
diagnoses of myofascial neck/upper back pain with noted 
trigger points; and myofascial/mechanical low back pain, 
neurologically intact.  A treatment report, dated in June 
2000, noted complaints of low back pain for the past year.  
The report concluded with a diagnosis of myofascial back 
pain.  A treatment report, dated in August 2000, noted 
complaints of neck pain, with intermittent low back pain.  
The report noted that the veteran was on a physical profile 
for this condition.  It concluded with an assessment of 
myofascial pain.  

Following his discharge from the service, the veteran filed a 
claim in April 2001 seeking, in part, service connection for 
chronic neck and low back pain.  A VA general physical 
examination, performed in August 2001, noted his history of 
chronic neck and low back pain.  He reported stiffness and 
muscle spasms in the neck, right sided, and on hid low back 
on the right side.  Physical examination revealed a normal 
range of motion of the cervical and lumbar spine, with some 
discomfort.  The report also noted mild muscle spasms on the 
right side of the lower neck and right shoulder posteriorly.  
The report concluded, in part, with a diagnosis of chronic 
neck and low back pain with normal examination.  A VA 
examination of the spine, performed in January 2002, noted 
the veteran's complaints of chronic neck and low back pain.  
Physical examination revealed a good range of motion, with 
complaints of pain in the cervical spine.  The report 
concluded with a diagnosis of chronic myofascial pain 
syndrome.  Post service treatment records, dated from 2001 to 
2003, noted ongoing complaints of neck and low back pain.  An 
April 2002 treatment report diagnosed this condition as 
chronic myofascial pain.  An MRI examination of the cervical 
spine, performed in January 2003, noted an impression of 
posterolateral disc herniation with indentation of the spinal 
cord and narrowing of the left neural foramen, at C4/C5, and 
left eccentric broad based disc bulge, at C5/C6.  An MRI 
examination of the lumbar spine, performed in January 2003, 
found minimal disc desiccation at L2/L3 and L3/L4, otherwise 
normal.  

In May 2004, a VA examination of the spine was conducted.  
The report of this examination noted the veteran's complaints 
of neck and low back pain.  The veteran attributed this 
condition to his inservice duties consisting of loading and 
unloading fuel.  Physical examination revealed that he was 
obviously guarding his cervical spine.  The reported noted a 
reduced range of motion with discomfort of the cervical 
spine.  It also noted some paresthesias in the left arm in 
the C7 and C8 distributions.  Spurling's test was positive to 
the left, and negative to the right.  Upper extremity 
strength was 5/5, bilaterally.  Range of motion in the lumbar 
spine was within normal limits.  The VA examiner noted that 
the veteran has some cervical radiculopathy to the left upper 
extremity, and based upon his history, he opined that it 
began during the veteran's military service.  The VA examiner 
also noted some myofascial symptoms with discomfort with 
palpation along the veteran's lumbar spine, but was unable to 
relate this condition to the veteran's active duty service. 

After reviewing the evidence of record, the Board concludes 
that service connection for chronic low back and neck pain, 
diagnosed as chronic myofascial pain syndrome, is warranted.  
His service medical records show multiple complaints of and 
treatments for neck and low back pain, and his post service 
treatment records show ongoing treatment for this condition 
essentially since his discharge from service.  Under these 
circumstances, and resolving the benefit of the doubt in the 
veteran's favor, service connection for chronic neck and low 
back pain, diagnosed as chronic myofascial pain syndrome, is 
granted.

Since this claim is being granted, a discussion of VA's 
notice and duty to assist requirements is unnecessary.  


ORDER

Service connection for chronic neck and low pain, diagnosed 
as chronic myofascial pain syndrome, is granted.


	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


